Citation Nr: 1512620	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for residuals of adenocarcinoma of the lung, status post left upper lobectomy, rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Prior to May 31, 2012, the Veteran's residuals of adenocarcinoma of the lung, status post left upper lobectomy, were manifested by post-bronchodilator FEV-1 results of 55 percent of the predicted value.

2.  From May 31, 2012, the Veteran's residuals of adenocarcinoma of the lung, status post left upper lobectomy, have been manifested post-bronchodilator FEV-1 results of 65 percent predicted and FEV-1/FVC ratio of 60 percent.  


CONCLUSIONS OF LAW

1.  Prior to May 31, 2012, the criteria for a rating of 60 percent for residuals of adenocarcinoma of the lung, status post-left upper lobectomy were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.96(d), 4.97, Diagnostic Code (DC) 6844 (2014).  

2.  From May 31, 2012, the criteria for a rating in excess of 30 percent for residuals of adenocarcinoma of the lung, status post-left upper lobectomy, have not been met.  38 U.S.C.A. § 1155;  38 C.F.R. §§ 3.102, 4.1, 4.7, 4.96(d), 4.97, DC 6844.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for residuals of adenocarcinoma, status post lobectomy, was granted in October 2009 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, private treatment records, VA examination reports, Social Security Administration (SSA) records, and lay statements from the Veteran and his representative.  Thus, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's residuals of adenocarcinoma, status post lobectomy, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

In October 2009, the RO granted service connection for residuals of adenocarcinoma of the lung, status post-left upper lobectomy.  The Veteran was assigned an initial rating under 38 C.F.R. § 4.97, DC 6844 of 30 percent disabling effective May 18, 2009.  The Veteran contends that he is entitled to a higher initial disability rating.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6844, post-surgical residuals are rated in accordance with the criteria set forth in the general rating formula for restrictive lung disease.  The general rating formula provides a 30 percent rating when pulmonary function testing shows a forced expiratory volume in one second (FEV-1) that is 56 to 70 percent predicted, or forced expiratory volume/forced vital capacity ratio (FEV-1/FVC) of 56 to 70 percent, or when the diffusion capacity of carbon monoxide (DLCO) is 56 to 65 percent predicted.  A 60 percent rating is assigned where FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or DLCO is 40 to 55 percent predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned when FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or when DLCO is less than 40 percent predicted, or when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or there is cor pulmonale, or, right ventricular hypertrophy, or, there is pulmonary hypertension as shown by echocardiogram or cardiac catheterization, or where there are episodes of acute respiratory failure, or where outpatient oxygen therapy is required.  See 38 C.F.R. § 4.97, DC 6844 (2014).  

Post-bronchodilator studies are required when pulmonary function tests are conducted for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that the post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4) (2014).  When both pre- and post-bronchodilator results are available, the post-bronchodilator results should be applied to the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).

A review of the record shows that the Veteran underwent a left upper lobectomy and removal of a mediastinal node on February 14, 2007.  He was found to have adenocarcinoma and subsequently received postoperative external beam radiation  and three cycles of chemotherapy.  

A VA examination report dated September 29, 2009, indicates that on January 2, 2007, shortly before his left upper lobectomy, pulmonary function tests revealed FEV-1 of 1.83 liters or 63 percent predicted, FEC-1/FVC of 53 percent with a diffusion capacity of 20 and total lung capacity of 6.39 liters.  

On June 18, 2009, the Veteran underwent pulmonary function testing.  The results of that test indicated that the Veteran has an obstructive pattern with moderate impairment.  There was significant bronchodilator response and diffusion within normal limits.  Concomitant restriction or air-trapping could not be ruled out.  Pre-bronchodilator FEV-1 was 44 percent predicted, FEV-1/FVC was 56 percent; and DLCO was 75 percent predicted.  Post-bronchodilator results showed FEV-1 of 55 percent predicted and FEV-1/FVC was 56 percent.  The September 29, 2009, VA examination report stated that it was reasonable to estimate that the Veteran's decline in pulmonary function reported in his June 2009 test results, as a result of his lobectomy, showed between 20 and 24 percent difference from the January 2007 results.  

A VA examination report dated October 2, 2010 indicates that the Veteran complained of experiencing shortness of breath easily and that the Veteran had recently attempted pulmonary function tests but was unsuccessful.  However, spirometry test results dated September 30, 2010 are contained in the Veteran's file.  The Veteran's post-bronchodilator results indicate FEV-1 of 57 percent predicted and FEV-1/FVC of 57 percent.  DLCO was given as 6.65, although a percent predicted is not provided in the results.  However, a note attached to those results indicates that the Veteran was unable to perform spirometry, making the test technically inadequate.  It also indicated that there was no meaningful data associated with those test results.  

A VA examination report dated September 6, 2011 indicated that the Veteran's adenocarcinoma of the lung, status post left upper lobectomy, did not have any residuals at that time.  No pulmonary function tests were conducted at that time.

A September 2013 examination report indicates that some time in May 2012, the Veteran underwent pulmonary function testing.  The Veteran's pre-bronchodilator FEV-1 was 57 percent predicted and FEV-1/FVC was 50 percent.  DLCO was 79 percent predicted.  The Veteran's post-bronchodilator FEV-1 was 65 percent predicted.  The FEV-1/FVC ratio was 60 percent.  Post-bronchodilator DLCO was not reported.  

The September 2013 examiner opined that the Veteran's report of shortness of breath with exertion was likely due to exacerbation of asthmatic component or cardiac in nature as there were reports of arteriosclerotic changes in the coronary arteries and aorta noted on a CT scan.  It also found no significant difference between the pre-lobectomy and post-lobectomy pulmonary function tests.  The VA examiner opined that the Veteran's residuals of adenocarcinoma, status post-left lobectomy, had not aggravated his COPD beyond its normal progression.

In light of the above evidence, the Board finds that from May 18, 2009 to May 2012, the Veteran's residuals of adenocarcinoma of the lung, are more appropriately rated as 60 percent disabling.  Here, the Board notes that June 2009 pre-bronchodilator results show FEV-1 of 44 percent predicted, and the post-bronchodilator results show FEV-1 of 55 percent predicted.  These results are consistent with a 60 percent disability rating under the diagnostic code.  See 38 C.F.R. § 4.97, DC 6844.  The Board notes that the Veteran's post-bronchodilator FEV-1/FVC of 56 percent and pre-bronchodilator DLCO of 75 percent predicted would give rise to lower ratings under the code.  However, only one reading that meets the criteria is required.  See 38 C.F.R. § 4.97, DC 6844.

The Board also notes that in September 2009, a VA opinion attempted to estimate the difference in lung functioning between the Veteran's residuals of adenocarcinoma and his pre-existing COPD.  That opinion stated that the Veteran's residuals of adenocarcinoma could only account for 20 to 24 percent of the Veteran's decrease in lung function between February 2007 and June 2009.  However, the Board notes that this examination report did not give relevant pulmonary functioning test results for the Veteran's service-connected residuals of adenocarcinoma alone, which results could be applied to the rating criteria.  Without readings reflective of the degree of loss due solely to the service-connected disability, the criteria may not be used to discount the rating.  (Indeed, the January 2007 results reported in September 2009 did not include the specific spirometry results required by the rating criteria.)  As such, the Board will apply the full results to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) ("when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.") (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  As the results from June 2009 would give rise to a 60 percent rating, the Board finds that the Veteran is entitled to an initial disability rating of 60 percent for residuals of adenocarcinoma, status post-left upper lobectomy.  

However, from the time of the May 2012 testing, which, given the provisions of 38 C.F.R. §§ 3.102, 4.3, the Board will presume was the last day of May, the Board finds that the Veteran's residuals of adenocarcinoma are consistent with a 30 percent disability rating.  Particularly, the Board notes that the Veteran's pulmonary function test results conducted in May 2012 show a marked improvement in pulmonary functioning.  Specifically, the Veteran's May 2012 results showing a post-bronchodilator FEV-1 of 65 percent predicted and FEV-1/FVC of 60 percent.  These results are clearly contemplated by a 30 percent rating, not the 60 percent rating.  See 38 C.F.R. § 4.97, DC 6844. 

The Board is aware that the September 2010 pulmonary functioning test results are on-par with the criteria for a 30 percent rating, however, because those results have been deemed inadequate by the examining clinician, the Board has granted the benefit of the doubt to the Veteran and continued the 60 percent rating until confirmed results warranting a lower rating were obtained in May 2012.  See 38 C.F.R. §§ 3.102, 4.7 (2014).  

The Board has considered whether the Veteran's residuals of adenocarcinoma present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standard such that referral to the appropriate officials for consideration of an extraschedular rating is warranted for the disability on appeal.  See  38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Here, the rating criteria reasonably describe the disability level and symptomatology for the Veteran's post-lobectomy residuals, and provide for higher ratings for additional or more severe symptomatology that is shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular ratings are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, referral for extraschedular consideration is not warranted in this case.  


ORDER

Entitlement to an initial rating of 60 percent for residuals of adenocarcinoma of the lung, status post left upper lobectomy, is granted prior to May 31, 2012.

Entitlement to a rating higher than 30 percent for residuals of adenocarcinoma of the lung, status post left upper lobectomy, from May 31, 2012, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


